Citation Nr: 0424250	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  03-12 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for chronic obstructive 
pulmonary disease.

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied service connection for 
chronic obstructive pulmonary disease and a January 2002 
decision that denied service connection for asbestosis.  The 
veteran appeared before the undersigned at a July 2004 
hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.

REMAND

At the July 2004 hearing, the veteran's representative 
requested an examination by a pulmonary specialist to 
determine the likely relationship between any current 
respiratory pathology and claimed exposure to asbestos during 
service.  The RO obtained respiratory examination with a 
specialist's opinion in July 2000.  At that time the 
veteran's only contention was that he had chronic obstructive 
pulmonary disease related to an episode of pneumonia in 
service.  The examiner addressed this contention, but did not 
address the current contention that exposure to asbestos led 
to the veteran's current respiratory problems.  The record 
now contains an opinion from a pulmonologist that notes the 
veteran's exposure to asbestos fibers during service and 
opines that the veteran's exposure to fumes and dust during 
service contributed to his current respiratory pathology.  
The veteran's service records show that he had worked as a 
ship fitter for 8 months prior to service, installing ship 
engines, foundations, and deck fittings, and working with 
welding equipment.  He served during service aboard the 
U.S.S. Bogue, an escort carrier from February 1945 to August 
1945.  He has testified that he worked as a ship fitter doing 
damage control and was exposed to asbestos in his work.  

VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 
7.21, provides guidance in adjudicating asbestos-related 
claims.  The guidelines provide that the latency period for 
asbestos-related diseases varies from 10-45 years or more 
between first exposure and development of disease.  M21-1, 
part VI, para. 7.21(b)(1) and (2).  It is noted that an 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander.  The guidelines identify the 
nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1, part VI, para. 7.21(a)(1).

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  Rating specialists must 
develop any evidence of asbestos exposure before, during and 
after service.  A determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

As such the veteran may have been exposed to asbestos and 
hazardous materials on a regular basis, the RO should contact 
the Navy Department to obtain information to assist in 
determining whether the veteran was exposed to asbestos 
materials when he was ship fitter aboard the U.S.S. Bogue.

The Board is also of the opinion that a medical opinion 
should be obtained as to whether the veteran's current 
respiratory pathology can in any way be attributed to his 
military service, in particular to asbestos exposure during 
such service.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following action.

1.  The RO should request the Department 
of Defense or the U.S. Navy to provide 
information about the duties of the 
veteran's rating, i.e., a ship fitter, 
and the likelihood that he was exposed to 
asbestos while performing his military 
duties.

2.  The veteran should be asked to 
identify all medical care providers who 
evaluated or treated him for lung 
disorders since his release from service.  
The RO should attempt to obtain copies of 
medical records from all sources 
identified.  

3.  After the above development has been 
completed to the extent possible, the RO 
should arrange to have the veteran 
examined by an appropriate physician.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The physician 
should review the claims folder for 
purpose of providing an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran's exposure in 
service to asbestos is etiologically 
related to any current respiratory 
pathology.  The rationale for all 
opinions should be provided.

4.  The RO should then re-adjudicate the 
claim, in light of the evidence added to 
the record since the Statement of the 
Case.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

